Case 1:20-cv-21141-UU Document 29 Entered on FLSD Docket 05/27/2020 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                      CASE NO. 20-21141-CIV-UNGARO/O'SULLIVAN

 YADIRA VALCARCEL,

        Plaintiff,
 v.

 PARKING MANAGEMENT SERVICES OF MIAMI, INC.,
 a Florida corporation, and
 THOMAS R. GIGLIOTTI, JR., an individual,

        Defendants.
                                                   /

             ORDER APPROVING SETTLEMENT AGREEMENT AND
        RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

        THIS MATTER came before the Court following a settlement conference before

 the undersigned and the Court having conducted a hearing concerning the settlement.

        THE COURT has heard from counsel and considered the terms of the settlement

 agreement, the pertinent portions of the record, and is otherwise fully advised in the

 premises.

        This case involves claims for compensation under the Fair Labor Standards Act,

 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an FLSA private claim, a

 court must "scrutiniz[e] the settlement for fairness," and determine that the settlement is

 a "fair and reasonable resolution of a bona fide dispute over FLSA provisions." Lynn

 Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982). A settlement

 entered into in an adversarial context where both sides are represented by counsel

 throughout litigation "is more likely to reflect a reasonable compromise of disputed

 issues." Id. The district court may approve the settlement in order to promote the policy

 of encouraging settlement of litigation. Id. at 1354.
Case 1:20-cv-21141-UU Document 29 Entered on FLSD Docket 05/27/2020 Page 2 of 2



         In this case, there is a bona fide factual dispute over the number of hours, if any,

 for which the plaintiff was not properly compensated. The terms of the settlement were

 announced on the record in open Court. The Court has reviewed the terms of the

 settlement agreement including the amount to be received by the plaintiff and the

 attorney’s fees and costs to be received by counsel and finds that the compromise

 reached by the parties is a fair and reasonable resolution of the parties' bona fide

 disputes. Accordingly, it is

         ORDERED AND ADJUDGED that the parties' settlement agreement (including

 attorney’s fees and costs) is hereby APPROVED. It is further

         RECOMMENDED that this case be dismissed with prejudice and that the Court

 retain jurisdiction until July 13, 2020 to enforce the terms of the settlement.

         DONE AND ORDERED in Chambers at Miami, Florida this 27th day of May,
 2020.




                                     JOHN J. O’SULLIVAN
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
